Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 1 of 99




                    5DOSK-DKQLJH
                         -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 2 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 3 of 99




                     6KDURQ-DPHV
                          -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 4 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 5 of 99




              &KHULWH.HLE-RKQVRQ
                       -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 6 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 7 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 8 of 99




                      -RKQ-RKQVRQ
                           -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 9 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 10 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 11 of 99




                         /RUL-R\QW
                             -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 12 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 13 of 99




                         3DXO-R\QW
                             -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 14 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 15 of 99




                      %ULJLG-XGJH
                           -
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 16 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 17 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 18 of 99




                        'DYLG.HOOLVK
                            .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 19 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 20 of 99




                      6KDURQ.QDSS
                           .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 21 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 22 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 23 of 99




             .DWKOHHQ.REXV]HZVNL
                      .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 24 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 25 of 99




                           -LP.UDIW
                              .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 26 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 27 of 99




                       /RXLV.UXWK
                           .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 28 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 29 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 30 of 99




                     6KHOGRQ.UXWK
                          .
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 31 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 32 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 33 of 99




                       6DP/DTX]]D
                           /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 34 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 35 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 36 of 99




                   )UDQN/D]DUVNL
                        /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 37 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 38 of 99




                        /RX/HPRV
                           /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 39 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 40 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 41 of 99




                  'U3DWULFN/\QFK
                          /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 42 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 43 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 44 of 99




                    0HOLVVD/\QFK
                         /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 45 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 46 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 47 of 99




                        -RKQ/\RQV
                            /
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 48 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 49 of 99




                 5LFKDUG0DF'RZHOO
                         0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 50 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 51 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 52 of 99




                     -RDQQH0DKRQH\
                           0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 53 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 54 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 55 of 99




                  .DWKOHHQ0DORQH\
                         0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 56 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 57 of 99




                    &OLIIRUG0DO]PDQ
                           0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 58 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 59 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 60 of 99




                 $GULHQQH0DQQLRQ
                        0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 61 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 62 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 63 of 99




                   &DUROLQH0DQQLRQ
                          0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 64 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 65 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 66 of 99




                  *Z\Q0DQQLRQ
                      0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 67 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 68 of 99




                    -DFN0DQQLRQ
                         0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 69 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 70 of 99




                  .HULQ0DQQLRQ
                       0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 71 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 72 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 73 of 99




                  3DWULFN0DQQLRQ
                        0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 74 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 75 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 76 of 99




                 7KRPDV0DURQH\
                     0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 77 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 78 of 99




             /XF\DQG3KLOLS0DUWLQ
                     0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 79 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 80 of 99




             &KULVWRSKHU0F&DUWK\
                     0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 81 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 82 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 83 of 99




        5HYHUDQG-RKQ70F*UDZ
                  0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 84 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 85 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 86 of 99




                   /LVD0F.HQQH\
                        0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 87 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 88 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 89 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 90 of 99




            0DU\(OOHQ0LFKDOHQNR
                     0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 91 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 92 of 99




                     $OOLVLRQ0LOOHU
                          0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 93 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 94 of 99




                 5DOSK0RQIRUWH
                      0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 95 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 96 of 99




                 0DUJHU\0RUJDQ
                      0
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 97 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 98 of 99
Case 1:16-cr-00776-VEC Document 909-3 Filed 11/19/18 Page 99 of 99
